NUMBER 13-08-00730-CR

                                     COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


JOANNA HERNANDEZ,                                                                                  Appellant,

                                                         v.

THE STATE OF TEXAS,                                                                                Appellee.


   On appeal from the 117th District Court of Nueces County, Texas.


                                 MEMORANDUM OPINION

                      Before Justices Rodriguez, Garza, and Vela
                       Memorandum Opinion by Justice Garza

         On September 27, 2007, appellant, Joanna Hernandez, was charged by indictment

with unlawful possession of less than one gram of cocaine, a state-jail felony.1 See TEX .


         1
           The State re-indicted Hernandez on October 4, 2007, alleging that Hernandez had two prior state-
jail-felony convictions— one on Decem ber 2, 1999, for possession of an controlled substance, and one on April
18, 2002, for forgery. Because she had been previously convicted of two state-jail felonies, Hernandez was
subject to the punishm ent range associated with third-degree felonies. See T EX . P EN AL C OD E A N N . § 12.34(a)
(Vernon 2003) (providing that the punishm ent range for a third-degree felony is “im prisonm ent . . . for any term
not m ore than 10 years or less than 2 years”); id. § 12.42(a)(1) (Vernon Supp. 2008) (“If it is shown on the trial
of a state[-]jail felony . . . that the defendant has previously been finally convicted of two state[-]jail felonies,
HEALTH & SAFETY CODE ANN . § 481.115(a)-(b) (Vernon 2003).                              Pursuant to a plea

agreement with the State, Hernandez pleaded guilty to the charged offense and “true” to

the enhancement paragraphs contained in the October 4, 2007 indictment. The trial court

sentenced Hernandez to ten years’ incarceration in the Institutional Division of the Texas

Department of Justice (“TDCJ-ID”) and imposed a $1,500 fine. The sentence was

suspended, and Hernandez was placed on community supervision for a period of four

years.

         On October 27, 2008, the State filed a motion to revoke, contending that Hernandez

had violated numerous provisions of her community supervision.2 The trial court conducted

a hearing on the State’s motion to revoke on December 2, 2008.                                At the hearing,

Hernandez pleaded “true” to all of the allegations contained in the State’s motion. The trial

court found that Hernandez had violated the provisions of her community supervision,

revoked her community supervision, and sentenced her to ten years’ incarceration in the

TDCJ-ID with no fine. The trial court also certified Hernandez’s right to appeal, and she

now brings this appeal.3 We affirm.

                                               I. ANDERS BRIEF

         Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Hernandez’s



on conviction the defendant shall be punished for a third-degree felony.”)

         2
         In its m otion to revoke, the State alleged that Hernandez: (1) com m itted crim inal trespass on
Septem ber, 28, 2008; (2) failed to report to her probation officer during August and Septem ber 2008; (3) failed
to pay court costs and her m onthly supervision fees; (4) was term inated from the Austin Transitional
Treatm ent Center for using a cell phone without perm ission; and (5) failed to begin her aftercare program at
Treatm ent Associates.

         3
         On Decem ber 23, 2008, Hernandez filed a m otion for new trial, asserting that she did not adequately
present her case to the trial court due to nervousness and that she did not report to her probation officer
because she was struggling to care for her fourteen-year-old child during her divorce. The trial court did not
rule on Hernandez’s m otion; therefore, it was overruled by operation of law. See T EX . R. A PP . P. 21.8(a), (c).

                                                        2
court-appointed appellate counsel has filed a brief with this Court, stating that his review

of the record yielded no grounds or error upon which an appeal can be predicated.

Although counsel’s brief does not advance any arguable grounds of error, it does present

a professional evaluation of the record demonstrating why there are no arguable grounds

to be advanced on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim.

App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’ points of

error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State, 112
S.W.3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Hernandez’s counsel has carefully discussed why, under controlling authority, there

are no errors in the trial court's judgment. Counsel has informed this Court that he has:

(1) examined the record and found no arguable grounds to advance on appeal, (2) served

a copy of the brief and counsel’s motion to withdraw on Hernandez, and (3) informed

Hernandez of her right to review the record and to file a pro se response within thirty days.4

See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman,
252 S.W.3d at 409 n.23. More than an adequate period of time has passed, and

Hernandez has not filed a pro se response. See In re Schulman, 252 S.W.3d at 409.




        4
           The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).

                                                     3
                                           II. INDEPENDENT REVIEW

         Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                          III. MOTION TO WITHDRAW

         In accordance with Anders, Hernandez’s attorney has asked this Court for

permission to withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman,
252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.–Dallas

1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant. To withdraw from representation, the appointed

attorney must file a motion to withdraw accompanied by a brief showing the appellate court

that the appeal is frivolous”) (citations omitted)). We grant counsel’s motion to withdraw.

Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

the opinion and judgment to Hernandez and to advise Hernandez of her right to file a

petition for discretionary review.5 See TEX . R. APP. P. 48.4; see also In re Schulman, 252

         5
           No substitute counsel will be appointed. Should Hernandez wish to seek further review of this case
by the Texas Court of Crim inal Appeals, she m ust either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within
thirty days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this
4
S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                               DORI CONTRERAS GARZA,
                                                               Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 20th day of August, 2009.




Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which
it will be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3; 68.7. Any petition for
discretionary review should com ply with the requirem ents of Rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.

                                                          5